Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-11, 13-19, 21-27, and 29-32 are presented for examination.
Claims 1, 5, 6, 9, 13, 14, 17, 21, 22, 25, and 29-32 are amended. 
Claims 4, 12, 20, and 28 have been cancelled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 22 Section 4, filed December 21, 2021 with respect to claims 1-3, 5-11, 13-19, 21-27, and 29-32 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-3, 5-11, 13-19, 21-27, and 29-32 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.:9319211, 10165593 and 10813121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-3, 5-11, 13-19, 21-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-11, 13-19, 21-27, and 29-32 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9, 17, and 25 … determining a control timing configuration for a FDD based cell based on a control timing configuration of a TDD based cell and a first altered table, the first altered configuration table being:  
    PNG
    media_image1.png
    375
    949
    media_image1.png
    Greyscale
 Page 3 of 24Attorney Docket No.: 1557-173PUSCON3 (P041218US05) U.S. Application No.: 17/012264 and implementing the control timing configuration for downlink HARQ-ACK control timing for the FDD based cell serving the user equipment.… and in combination with other limitations recited as specified in claims 1, 9, 17, and 25.

Claims 1-3, 5-11, 13-19, 21-27, and 29-32 are also allowable over obviousness double patenting rejection since terminal disclaimer filed on 12/21/2021 was approved.   



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yin (US Pub. No.: 2015/0023228) discloses a User Equipment (UE) for performing carrier aggregation is described. The UE includes a processor and instructions stored in memory that is in electronic communication with the processor. The UE determines a duplex method of each serving cell for frequency-division duplexing (FDD) and time-division duplexing (TDD) carrier aggregation. At least one serving cell is a TDD cell and at least one serving cell is a FDD cell. The UE also determines physical downlink shared channel (PDSCH) Hybrid Automatic Repeat Request Acknowledgement/Negative Acknowledgement (HARQ-ACK) transmission timing for a serving cell. When a primary cell is a TDD cell, the PDSCH HARQ-ACK transmission timing for the serving cell is determined based on a downlink (DL) 
Choi (US Pub. No.: 2014/0029484) discloses a control channel transmission method and an apparatus for facilitating control channel transmission in an intra-cell carrier aggregation system by applying Frequency Division Duplexing (FDD) cell's uplink control channel transmission timing for transmitting the uplink control channel corresponding to the TDD cells' downlink data are provided. The control channel transmission method and apparatus of the present disclosure are capable of transmitting/receiving data of the cells operating in the different duplexing modes simultaneously, resulting in improvement of peak data rate. 

Seo (US Pub. No.: 2014/0078941) discloses a method and a device for executing a hybrid automatic repeat request (HARQ) of a terminal in a time division duplex (TDD)-based wireless communication system. The method comprises the steps of: receiving an uplink grant for a first subframe of a second serving cell through a first serving cell; transmitting uplink data in the first subframe on the basis of the uplink grant; receiving an acknowledgement/not-acknowledgement (ACK/NACK) for the uplink data through the first serving cell; and, when the ACK/NACK signal is a NACK, transmitting a retransmission data for the uplink data in a second subframe of the second serving cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469